Electronically Filed
                                         Intermediate Court of Appeals
                                         27424
                                         15-NOV-2011
                            NO. 27424    03:51 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                               vs.


         JOHN P. DUNBAR, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                      (CR. NO. 04-1-0450(1))


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of John P. Dunbar’s October 17, 2011

letter to the Chief Justice, which is treated as a motion for

reconsideration of the February 9, 2007 order rejecting the

application for a writ of certiorari, it appears that the motion

for reconsideration is not authorized by HRAP 40.1(h) (“Neither

acceptance nor rejection of an application for a writ of

certiorari shall be subject to a motion for reconsideration in

the supreme court. The rejection of an application for a writ of

certiorari shall be final.”). Therefore,

          IT IS HEREBY ORDERED that the motion for
reconsideration is dismissed.
          DATED: Honolulu, Hawai'i, November 15, 2011.
                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ James E. Duffy, Jr.


                              /s/ Sabrina S. McKenna